DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is sent in response to Applicant’s Communication filed on May 10, 2021.

Disposition of Claims
Claims 1-3 and 5-18 are pending in this application.
Claim 4 has been previously canceled and New Claims 13-18 have been added.
Claims 14-15 are objected.
Claims 1-3, 5-13 and 16-18 are rejected.

Response to Arguments
Applicant's arguments filed May 10, 2021 regarding claims 1-3 and 5-18 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments on Page 6 of 11 Paragraph 5 and Page 7 of 11 Paragraph 6 of the Remarks filed on May 10, 2021, the Examiner submits the following:
Wada (Fig. 1: [0057]) teaches that the insulator air passage (30) and the insulator mixture passage (31) are all made of the same insulator (3) (e.g. synthetic resin material).
Koizumi (Annotated Figs. 3-4 below) discloses the flow-rate regulator, defined by the closing wall (32), formed in the air passage above the mixture passage that are part of the carburetor (22).
Accordingly, when combining Wada teaching into Koizumi disclosure, one skill in the art would have been arrive at a flow-rate regulator being Wada provided the motivation to use their invention for controlling heat transfer from the engine body to the carburetor (Wada [0057]).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided there are no pending 112 issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over K. Koizumi – JP 2001295652 A, hereinafter referred as “Koizumi”, in view of M. Eberhardt et al. - US 2009/0013963 A1, hereinafter referred as “Eberhardt”, in view of S. Wada et al. - US 2009/0007894 A1, M. Shimada et al. - US 4,716,878 A, hereinafter referred as “Shimada”.
With regard to claim 1, Koisumi discloses an air supply device of a stratified scavenging two-cycle engine [Please see Koizumi Annotated Figures 3 and 4 below], comprising:
a carburetor (22) provided with a single bore [Koizumi Annotated Figures 3 and 4 below shows a single bore partitioned in two parts by partition wall (15)] through which air passes for air to flow in, the single bore comprising a throttle valve (27), having therein the throttle valve (27) disposed on a downstream side of the carburetor (22), wherein the throttle valve (27) is provided by a butterfly valve (24) that rotates in conjunction with a throttle operation, wherein in response to the throttle valve (27) being opened, a carburetor-side mixture passage [Bottom part of partition wall (15)] for generated air-fuel mixture to flow in and a carburetor-side air passage [Top part of partition wall (15)] for the air to directly flow in are substantially defined on a downstream side of the throttle valve (27) in the single bore;
a flow-rate regulator formed as part of the carburetor (22) [Koizumi Annotated Figures 3 and 4 below shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator will affect the air flowing through the carburetor-side air passage when opening and closing of the butterfly valve (24)], the flow-rate regulator (See above) provided on the downstream side of the throttle valve (27) and inside the air passage [Top part of partition wall (15)], the flow-rate regulator bulging inward (See above) in the air passage [Top part of partition wall (15)], wherein at least a part of a periphery of a valve body of the throttle valve (27) is located proximate to the flow-rate regulator until the valve body is rotated by a predetermined rotation angle from an initial position [Koizumi Annotated Figures 3 and 4 below shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator will affect the air flowing through the carburetor-side air passage when opening and closing of the butterfly valve (24)], 
throttle valve being rotated from the initial position, the carburetor-side mixture passage [Bottom part of partition wall (15)] opens to be brought into communication with the downstream-side of flow regulator mixture passage, and the carburetor-side air passage [Top part of partition wall (15)] is brought into communication with the downstream-side air passage [Top part of partition wall (15)] with a delay relative to the communication between the carburetor-side mixture passage and the insulator-side mixture passage [Koizumi Annotated Figures 3 and 4 below shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator will affect the air flowing through the carburetor-side air passage when opening and closing of the butterfly valve (24). At idling speed the throttle valve (27) will be partially open, while the “rib or protrusion” regarded as the flow regulator will initially obstruct completely air flow from the air passage that will cause a little delay in air flow initially. However, flow from the mixture passage will be readily flowing without any delay in comparison with the air passage.].

    PNG
    media_image1.png
    614
    1227
    media_image1.png
    Greyscale

Koizumi Annotated Figures 3 and 4
the bore having therein a choke valve disposed on an upstream side of the carburetor and a throttle valve disposed on a downstream side of the carburetor, the throttle valve…”.
However, Eberhardt (Figures 1-4) teaches among other things a choke valve 29 is disposed in the intake channel portion 18 upstream of the butterfly valve 24 relative to the direction of flow 22; the choke valve 29 is pivotably mounted via a choke shaft 30 [Eberhardt Paragraph 20].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the two-cycle engine of Koizumi including a choke valve as taught by Eberhardt to reduces the throttling produced by the butterfly valve shaft and the head of the screw.
But Koizumi and Eberhardt does not specifically meet the limitation “…an insulator provided on the downstream side of the carburetor and being fixed to a cylinder block of a body of the stratified two-cycle engine, the insulator provided with an insulator-side mixture passage that is in communication with the carburetor-side mixture passage and an insulator-side air passage that is in communication with the carburetor-side air passage …” and “…a flow-rate regulator formed as part of the insulator…”.
However, Wada teaches among other things an insulator 3 that is a synthetic resin member for controlling heat transfer from the engine body 2 to the carburetor 4.  The insulator 3 includes an insulator air passage 30 that communicates with the cylinder air passage 7 of the engine body 2 on an upper side of the insulator 3 and an insulator mixture passage 31 that communicates with the cylinder mixture passage 8 of the engine body 2 on a lower side of the insulator 3 [Wada Paragraph 57].
Further on, Shimada (Figure 2) teaches a carburetor 11 having a body made of synthetic resin for use in a compact type engine having the body made of synthetic resin maintained within a proper range.
Still further, while Wada does not explicitly state in the written description that the carburetor can also be made of a resin insulation-type material, Shimada teaches that it is well-known in the art to have such carburetors made of thermosetting resin. Accordingly, with Wada and Shimada combined 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the two-cycle engine of Koisumi and Eberhardt including an insulator and insulation material as taught by the combined teaching of Wada and Shimada for controlling heat transfer from the engine body to the carburetor and have the carburetor made compact and light weight.

With regard to claim 2, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the insulator has an extended portion [Koizumi Annotated Figures 3 and 4 above shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator will affect the air flowing through the carburetor-side air passage when opening and closing of the butterfly valve (24). The “extended portion” is regarded as the closing wall (32) of the flow regulator (i.e. rib or protrusion)] that extends toward the carburetor to be fitted into the carburetor-side air passage of the carburetor near an upstream end of the insulator-side air passage of the insulator, and the flow-rate regulator is provided on the extended portion as a part of the insulator [With Wada's teaching of the insulator (3) incorporated with Koizumi and Eberhardt one skill in the art will arrive to the flow-rate regulator provided on the extended portion as a part of the insulator, because as per Wada’s teaching the insulator (3) will cover the carburetor in order for controlling heat transfer from the engine body to the carburetor. Accordingly, everything can be regarded as part of the insulator].

With regard to claim 3, Koizumi in view of Eberhardt, Wada and Shimada  meets all the claim limitations as claimed above in claim 2 and further on, Koizumi in view of Eberhardt, Wada and Shimada the body of the stratified scavenging two-cycle engine and an intermediate member interposed between the insulator body and the carburetor, wherein the extended portion that extends toward the carburetor to be fitted into the carburetor-side air passage of the carburetor is provided near an upstream end of a part of the intermediate member forming the insulator-side air passage, and the flow-rate regulator is provided on the extended portion as a part of the intermediate member [With Wada's teaching of the insulator (3) incorporated with Koizumi and Eberhardt one skill in the art will arrive to the flow-rate regulator provided on the extended portion as a part of the insulator, because as per Wada’s teaching the insulator (3) will cover the carburetor in order for controlling heat transfer from the engine body to the carburetor. Accordingly, everything can be regarded as part of the insulator].

With regard to claim 5, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the valve body of the throttle valve (27) is located proximate to the flow-rate regulator until the valve body is rotated from the initial position by a rotation angle of 20 to 40 degrees [Koizumi Annotated Figures 3 and 4 above shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator will affect the air flowing through the carburetor-side air passage when opening and closing of the butterfly valve (24). At idling speed the throttle valve (27) will be partially open, while the “rib or protrusion” regarded as the flow regulator will initially obstruct completely air flow from the air passage that will cause a little delay in air flow initially. However, flow from the mixture passage will be readily flowing without any delay in comparison with the air passage.].

With regard to claim 6, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein an opposing surface of the flow-rate regulator that is located proximate to the valve body is a spherical surface extending along a rotation path of the valve body [Koizumi Annotated Figures 3 and 4 above shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator have a curved or cylindrical cross-section from the drawings. Because it is well understood that said engine is in 3-dimesional space one will easily find that such surface will have at least a spherical shape surface portion].

With regard to claim 7, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the flow-rate regulator is configured so that a close state relative to the valve body is gradually released as the valve body is rotated [Koizumi Annotated Figures 3 and 4 above shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator will affect the air flowing through the carburetor-side air passage when opening and closing of the butterfly valve (24). At idling speed the throttle valve (27) will be partially open, while the “rib or protrusion” regarded as the flow regulator will initially obstruct completely air flow from the air passage that will cause a little delay in air flow initially. However, flow from the mixture passage will be readily flowing without any delay in comparison with the air passage.].

With regard to claim 8, Koizumi in view of Eberhardt, Wada and Shimada  meets all the claim limitations as claimed above in claim 2 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the flow-rate regulator is provided on the extended portion as a part of the insulator [With Wada's teaching of the insulator (3) incorporated with Koizumi and Eberhardt one skill in the art will arrive to the flow-rate regulator provided on the extended portion as a part of the insulator, because as per Wada’s teaching the insulator (3) will cover the carburetor in order for controlling heat transfer from the engine body to the carburetor. Accordingly, everything can be regarded as part of the insulator].

With regard to claim 9, Koizumi in view of Eberhardt, Wada and Shimada  meets all the claim limitations as claimed above in claim 2 and further on, Koizumi in view of Eberhardt, Wada and Shimada  also discloses wherein [[[[[the insulator is molded]]]]] and the extended portion is integrally formed with the insulator [With Wada's teaching of the insulator (3) incorporated with Koizumi and Eberhardt one skill in the art will arrive to the flow-rate regulator provided on the extended portion as a part of the insulator, because as per Wada’s teaching the insulator (3) will cover the carburetor in order for controlling heat transfer from the engine body to the carburetor. Accordingly, everything can be regarded as part of the insulator].
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e “insulator”, does not depend on its method of production, i.e. “the insulator is molded”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 10, Koizumi in view of Eberhardt, Wada and Shimada  meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the flow-rate regulator is configured so that when the throttle value is rotated by an angle corresponding to a range from the idling speed to a low-middle speed, the mixture passage is Koizumi Annotated Figures 3 and 4 above shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator will affect the air flowing through the carburetor-side air passage when opening and closing of the butterfly valve (24). At idling speed the throttle valve (27) will be partially open, while the “rib or protrusion” regarded as the flow regulator will initially obstruct completely air flow from the air passage that will cause a little delay in air flow initially. However, flow from the mixture passage will be readily flowing without any delay in comparison with the air passage.].

With regard to claim 11, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the insulator is formed of synthetic resin configured to prevent heat transfer from the body of the engine to the carburetor [Wada Paragraph 57 teaches that “the insulator 3 is a synthetic resin member for controlling heat transfer from the engine body 2 to the carburetor 4”].

With regard to claim 12, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the flow-rate regulator defines a spherical surface that extends along a rotation path of the part of the periphery of the valve body of the throttle valve that rotates by the predetermined rotation angle from the initial position [Koizumi Annotated Figures 3 and 4 above shows a flow regulator formed as part of the carburetor (22). It is noted that the “rib or protrusion” that is regard as a flow regulator have a curved or cylindrical cross-section from the drawings. Because it is well understood that said engine is in 3-dimesional space one will easily find that such surface will have at least a spherical shape surface portion].

With regard to claim 13, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the insulator and the carburetor being formed of different materials, the insulator being formed of a material that inhibits heat transfer from the engine body to the carburetor.
In the combination of Koizumi in view of Eberhardt, Wada and Shimada is clear that the insulator and carburetor can be made of different materials or be made of the same heat insulating material. Accordingly, it would have been obvious combining prior art elements (e.g. different/similar materials disclosed in the prior art) according to known methods to yield predictable results.

With regard to claim 16, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the flow-rate regulator comprises a flattened portion (700) that is recessed such that a portion of a valve body of the throttle valve is configured to overlay the flattened portion (700) and is received into the flattened portion (700) when in the throttle valve is in a fully-open position (Please see Koizumi Annotated Figures 3-4 below).


    PNG
    media_image2.png
    1307
    1247
    media_image2.png
    Greyscale

Koizumi Annotated Figures 3-4

With regard to claim 17, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 16 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein the flattened portion (700) extends in parallel with the rotation axis of the throttle valve (Please see Koizumi Annotated Figures 3-4 above).

With regard to claim 18, Koizumi in view of Eberhardt, Wada and Shimada meets all the claim limitations as claimed above in claim 1 and further on, Koizumi in view of Eberhardt, Wada and Shimada also discloses wherein a bulge of the flow-rate regulator into the air passage has a crescentic shape.
If one skill in the art observe a cross-section taken along section line XX-XX and include portions (800-802) and the recessed flattened portion (700) in at least Koizumi Figure 3A, it will be observed a crescent-shape bulging (Please see Koizumi Annotated Figure 3A and Present Application Annotated Figure 3 below).


    PNG
    media_image3.png
    793
    1785
    media_image3.png
    Greyscale

Koizumi Annotated Figure 3A and Present Application Annotated Figure 3

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747